 

Exhibit 10.1

 

[ex10-1_001.jpg]

 

Third Addendum to the June 6, 2018 Funding Agreement – Xantis Aion
Securitisation Fund

 

United Kingdom, December 13, 2019.

 

Between:

 

  1. Argentum 47, Inc. (“Company”), formerly known as Global Equity
International Inc., is a corporation organized under the laws of the State of
Nevada, United States of America, whose current principal place of business is
34 St. Augustine’s Gate, Hedon, HU12 8EX, Hull, United Kingdom.

 

And:

 

  2. Xantis S.A., a company incorporated under the laws of Luxembourg that is
the legally appointed fund management company of Xantis Aion Securitisation Fund
(“Fund”), and whose registered office is located at 75 Parc d’Activités, L-8308
Capellen, Grand Duchy of Luxembourg.

 

Herein, both parties will be referred to as the “Parties”.

 

Whereas, on June 6, 2018, the Company entered into a funding agreement
(“Original Agreement”) with Xantis S.A. a company incorporated under the laws of
Luxembourg that is the legally appointed fund management company of Xantis Aion
Securitisation Fund (“Fund”); and

 

Whereas, on October 10, 2018, the Company received U.S.$653,039.50 from the Fund
relating to a second tranche of funding under the Original Agreement (“Second
Tranche”); and

 

Whereas, on October 11, 2019, this Second Tranche was to be converted into
equity of the Company at a rate of U.S.$0.02 per share as per the terms and
conditions of the Original Agreement, but instead, on October 9, 2019, the
Company and Xantis entered into an addendum extending the conversion date of the
Second Tranche under the Original Agreement for 30 calendar days (until November
9, 2019); and

 

Whereas, on November 8, 2019, the Company and Xantis entered into a second
addendum that extended the conversion of the Second Tranche under the Original
Agreement until December 13, 2019.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

  1. On December 18, 2019, the Company and Xantis S.A. have agreed to formally
enter into a new securitised receivable agreement with the assignment of
receivables owned and to be owned by the subsidiary(ies) of the Company to
Keyholder Three Securitisation Fund (to be renamed “Aegeus Securitisation
Fund”), a Securitisation Fund established in Luxembourg under the Laws of 22
March 2004 regarding Securitisation and represented by Xantis S.A., the legally
appointed fund management company of Keyholder Three Securitisation Fund (to be
renamed “Aegeus Securitisation Fund”), with registered office at 75 Parc
d’Activités, L-8308 Capellen, Grand-Duchy of Luxembourg, registered number
B140689. The details of this new securitized agreement will be disclosed by the
Company with the U.S. Securities and Exchange Commission (“SEC”) in a Form 8-K
Current Report.         2. In accordance with the terms of the second addendum
executed on November 8, 2019, the Company now agrees to defer the conversion of
the Second Tranche under the Original Agreement that was received on October 10,
2018, for a further two (2) years and one (1) day from the date of execution of
this addendum. In this case, the conversion price per share of the Second
Tranche of the Original Agreement into equity of the Company will be equivalent
to the closing market price two days prior the new conversion date.

 

   

 

 

  3. The Parties agree that this deferral of the conversion of the Second
Tranche of funding under the Original Agreement will only take legal effect if
the Company receives sufficient evidence that the first loan amount agreed for
an amount of, 250,000 GBP or approximately U.S.$329,100, is received.         4.
The parties agree that the first tranche of the loan amount equating to 250.000
GBP will be wired to the escrow account of the Company´s U.S. Attorney, Mr.
David E. Wise Esq., on December 16, 2019 to allow time for the new Loan
Agreement and Receivable Assignment Agreement to be finalized and executed on
December 18, 2019. Once the contracts are signed, the amount will be released
from escrow to the Company. If the Company or its Attorney does not receive a
confirmation of such wire transfer by December 16, 2019 and both the new Loan
Agreement and Receivable Assignment Agreement are not fully executed and sent
back to the Company by the close of business of December 18, 2019, then the
Second Tranche will be immediately and unilaterally converted by the Company
into equity of the Company at a conversion price of U.S.$0.02 per share as per
the terms and conditions of the Original Agreement.         5. This third
addendum to the June 6, 2018 funding agreement will be duly filed by the Company
with the SEC via a respective Form 8-K Current Report.

 

Argentum 47, Inc.       /s/ Enzo Taddei   Mr. Enzo Taddei – Director      
Xantis S.A.       /s/ Eva Fridrich   Miss Eva Fridrich - Director       /s/
David Evans   Mr. David Evans - Director  

 

   

 

 

